Citation Nr: 1436068	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for hypertension (HTN).  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a right eye disorder, to include residuals of a hordeolum of the eyelid.  

6.  Entitlement to service connection for arthritis of the cervical spine.  

7.  Entitlement to service connection for arthritis of the right knee.  

8.  Entitlement to service connection for arthritis of the feet.  


9.  Entitlement to service connection for arthritis of the hands.  

10.  Entitlement to service connection for arthritis of the wrists.  

11.  Entitlement to service connection for arthritis of the elbows.  

12.  Entitlement to service connection for arthritis of the right shoulder.  

13.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD).

14.  Entitlement to service connection for fibromyalgia.

15.  Entitlement to service connection for residuals of anthrax vaccine.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for a urinary tract infection.

18.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1985 to January 1986 and served on active duty from January 1987 to January 1989.  She had additional inactive duty training (INACDUTRA) at various times prior to separation in October 2000.  

This appeal ensued following an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in August 2002.  A Travel Board hearing was held in February 2010 before the undersigned Acting Veterans Law Judge (AVLJ), sitting at the RO.  A copy of the transcript of that hearing is of record.  In May 2010, the Board remanded the issues then on appeal for additional development.  

In March 2012, the Board denied entitlement to service connection for PTSD, hiatal hernia, HTN, sleep disorder, a right eye disorder, and arthritis of the cervical spine, right knee, feet, hands, wrists, elbows, and right shoulder.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (USCAVC or Court).  A Memorandum Decision was received in February 2014 vacating the Board's March 2012 decision as to these matters.  The Court found that the Board had relied on inadequate medical opinions and had provided insufficient reasons and bases to support its conclusions.  The claims were remanded to the Board for readjudication consistent with the Memorandum Decision.  

The March 2012 Board decision had also remanded the issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), fibromyalgia, residuals of anthrax vaccine, tinnitus, a urinary tract infection and arthritis of the lumbar spine.  Those claims remain on appeal, but the development requested in the March 2012 remand order is not shown to have been completed.  These issues are again remanded to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran claims, in pertinent part, that service connection is warranted for PTSD, a hiatal hernia, HTN, a sleep disorder, a right eye disorder, to include residuals of a hordeolum of the eyelid, arthritis of the cervical spine, right knee, feet, hands, wrists, elbows, and right shoulder.  The Court found the July 2010 VA examinations as to these matters were inadequate and that no actual opinion had been provided as to the Veteran's claim for service connection for a bilateral foot disorder.  Moreover, the Court noted the July 2010 General Medical examiner found an additional eye examination by a specialist was indicated and that no such examination had been conducted.  It was further noted that the July 2010 PTSD examination was conducted by a clinical psychologist and not by a psychiatrist as requested in a May 2010 Board remand order, and that inadequate explanation and detail was provided for the opinions expressing that the arthritis of the various joints, a hiatal hernia, and HTN were unrelated to service.  Specifically, the Court noted that the examiner's brief and "one-size-fits-all" opinion lacked the detail necessary for the Board to fully analyze each of the claims for service connection.  

The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, another remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all development requested in the March 2012 remand as to the issues of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), fibromyalgia, residuals of anthrax vaccine, tinnitus, a urinary tract infection and arthritis of the lumbar spine, and any additional development required as a result of evidence subsequently added to the record.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a hiatal hernia, HTN, a sleep disorder, and arthritis of the cervical spine, right knee, feet, hands, wrists, elbows, and right shoulder, were incurred or aggravated during or as a result of service.  A specific history for each of the claimed medical disorders should be reported.  

All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  Schedule the Veteran for an appropriate VA examination with an "eye specialist" for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a right eye disorder, to include residuals of a hordeolum of the eyelid, was incurred or aggravated during or as a result of service.  A specific history for the claimed medical disorder should be reported.  

All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for a VA examination by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has an acquired psychiatric disorder, to include PTSD, as a result of service or as to whether any pre-existing psychiatric disorder was aggravated beyond the normal progress of the disorder during active service.  An opinion should also be provided as to whether the evidence of record indicates that a personal assault occurred.  

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examination should be conducted according to applicable VA examination protocol.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



